DETAILED ACTION
This communication is in responsive to amendment for Application 16/953216 filed on 2/14/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 21-40 are presented for examination.

Response to Arguments
3.	Applicant’s arguments in the amendment filed on 2/14/2022 regarding claim rejection under 35 USC § 102 with respect to Claims 21-40 have been considered and found unpersuasive, thus Examiner maintains his rejection and interpretation.  
	a.	Applicants argue that Newton’s description of “customer specific handlers” that “may perform…” fails to teach or suggest wherein the [encountered] content request event is associated…as recited in claim 21 (Remarks p. 8). Examiner disagrees because Newton teaches the above limitation. 
	Applicants provide no distinction of the cited art compared with the claim limitation nor why Examiner’s interpretation is not reasonable. The arguments are broad and do not address the actual teachings of the cited art. Thus, arguments are given little weight. 
	Newton describes customer specific handlers that process a customer’s request, ¶0139. Newton further teaches that customer configuration scripts CCSs –customer specific handlers- “content request event associated with a function” are configured to 
	One skilled in the art would easily realize the cited art to be on point and anticipate every claim limitation. Applicant’s naked assertion amount to unsupported arguments and as a result given little weight. 
Applicants provide no distinction of the cited art compared with the claim limitation nor why Examiner’s interpretation is not reasonable. The arguments are broad and do not address the actual teachings of the cited art. Thus, arguments are given little weight. 
	Newton describes customer specific handlers that process a customer’s request, ¶0139. Newton further teaches that customer configuration scripts CCSs –customer specific handlers- “content request event associated with a function” are configured to process a customer’s request when processing arrives a t a particular hook point “events” e.g. user’s CCS is validate then run to handle a request. See Figs. 15B & 20A-C illustrate handling a request in view of CCS . Also see ¶0217.
	One skilled in the art would easily realize the cited art to be on point and anticipate every claim limitation. Applicant’s naked assertion amount to unsupported arguments and as a result given little weight. 

b.	Applicants argue that Newton’s fails to teach “perform the function…responsive to encountering the content…as recited in claim 21 (Remarks p. 8-9). Examiner disagrees because Newton teaches the above limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-32 and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10848582 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent anticipate (issued patent is narrower than co-pending application) every element of the co-pending application claims. 
Claims 21-32 and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending application 14/852272. The co-pending application claims renders the claims in this application obvious where the copending application is much narrower than this application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-32 and 34-40 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Newton et al. (hereinafter Newton) US 2013/0159472 A1.

Regarding Claim 21, Newton teaches a system, comprising: 
a plurality of computing devices comprising one or more processors and memory and configured to implement a content delivery network comprising an origin server and an edge server (¶0079 & ¶0154 & ¶0185 & Figs. 8 & 11; CDN 100 that includes edge and origin cashes that are similar to edge server and origin server respectively), 
wherein the edge server comprises a content cache configured to store content retrieved from the origin server (Figs. 8, 11, ¶0079 & ¶0105; edge cash), and wherein the edge server is configured to: 
receive a request for content from a client device (Fig. 15A & ¶0139-¶0143 receiving a customer request), wherein receiving the request for the content represents encountering a content request event (Fig. 15A & ¶0139-¶0143 & ¶0149; customer configuration scripts CCSs –customer specific handlers- “content request 
and wherein the content request event is associated with a function that is specified by a customer of the content delivery network (Fig. 15B, ¶0139-¶0143, ¶0157-¶0160, & ¶0211-¶0248 & Fig. 20A; customer configuration scripts CCSs –customer specific handlers- “content request event associated with a function” are configured to process a customer’s request when processing arrives a t a particular hook point “events” e.g. user’s CCS is validate then run to handle a request); 
perform the function responsive to encountering the content request event (Figs. 15B & 20A-C illustrate handling a request in view of CCS . Also see ¶0217); 
generate the content based at least in part on performing the function (Figs. 15B & 20A-C illustrate handling a request in view of CCS. Also see ¶0230; modifying the request via scripts when processing a user’s request); 
and send the generated content to the client device (Fig. 15B step 1520. Also see Figs. 11 & 15B; sends a response to client 1103).

Regarding Claim 22, Newton further teaches the system as recited in claim 21, wherein, in performing the function, the edge server is configured to: modify a header of an HTTP request for the content (Fig. 15B & ¶0155-¶0159; request using an HTTP request including information in HTTP header is modified according to CCS that influence where and how to retrieve the resource), wherein the HTTP header is sent rom the edge server to the origin server (Fig. 15B & ¶0154; It should be appreciated that the CDN component may be a cache (e.g., an edge cache, a parent cache, an 

Regarding Claim 23, Newton further teaches the system as recited in claim 21, wherein, in performing the function, the edge server is configured to: modify the request for the content (¶0197-¶0210 & Figs. 15B & 20A-C illustrate handling a request in view of CCS. Also see ¶0230; modifying the request via scripts when processing a user’s request).

Regarding Claim 24, Newton further teaches the system as recited in claim 21, wherein, in performing the function, the edge server is configured to: modify an HTTP header of a content response to the request for the content (Fig. 15B & ¶0155-¶0159; 

Regarding Claim 25, Newton further teaches the system as recited in claims 21, wherein the request for the content is sent to a first uniform resource locator (URL), and wherein, in performing the function, the edge server is configured to: redirect the request for the content to a second URL (¶0107, ¶0145 & ¶0155; HTTP request and URL. See ¶0155-¶0157; the CCS (and possibly information associated with the request, e.g., HTTP header information) provides the cache with sufficient information for it to locate a copy of the resource, if needed.  The cache server may obtain the requested resource from another cache or from an origin server.  In some embodiments the cache server may redirect the client to another location from which to obtain the content).



Regarding Claim 27, Newton further teaches the method as recited in claim 26, wherein performing the function further comprises: modifying a header of an origin request for the content (Fig. 15B & ¶0155-¶0159; request using an HTTP request including information in HTTP header is modified according to CCS that influence where and how to retrieve the resource), wherein the header is sent from the edge server to an origin server of the content delivery network (Fig. 15B & ¶0154; It should be appreciated that the CDN component may be a cache (e.g., an edge cache, a parent cache, an origin cache, a control core, etc.), and the requested resource may be any resource, including resources requested by clients external to the CDN on behalf of customers or subscribers to the CDN and those resources that are requested by other CDN components and comprise CDN data. Moreover, see ¶0106-¶0107, ¶0212; scripts can be used for: [0213] Configuration [0214] Customer-specific event handling and HTTP rewriting. Also see Fig. 11 & ¶0140-¶0158; scripts are used which specify the sequence to be used to handle requests for a particular customer including its own HTTP requests by using different sequence depending on the local environment including information in an HTTP header e.g. the CCS (and possibly information associated with the request, e.g., HTTP header information) provides the cache with sufficient information for it to locate a copy of the resource, if needed.  The cache server may obtain the requested resource from another cache or from an origin server.  In some embodiments the cache server may redirect the client to another location from which to obtain the content).


Regarding Claim 29, Newton further teaches the method as recited in claim 26, wherein performing the function further comprises: modifying the request for the content (Fig. 15b & ¶0153-¶0158; having obtained the appropriate CCS (if one exists), the cache server then serves the resource (at 1520) using information in the CCS.  As explained, the CCS runs before the cache even obtains the resource to serve, since the CCS may program handlers at hook points which affect the request itself, and therefore which affect which resource is going to be served).

Regarding Claim 30, Newton further teaches the method as recited in claim 26, wherein performing the function further comprises: modifying a header of a content response to the request for the content (Fig. 15B & ¶0155-¶0159; request using an HTTP request including information in HTTP header is modified according to CCS that influence where and how to retrieve the resource).



Regarding Claim 32, Newton further teaches the method as recited in claim 26, wherein the function is performed using process isolation with respect to one or more other functions performed at the edge server (¶0217 & ¶0219; executed in a sandbox “process isolation” for secure execution).

Claim 34-36 are substantially similar to above claims, thus the same rationale applies.

Regarding Claim 37, Newton further teaches the one or more non-transitory computer-readable storage media as recited in claim 34, wherein to perform the function, the program instructions when executed on or across the one or more processors perform: modifying a protocol of the request for the content (Fig. 15B & ¶0155-¶0159; request using an HTTP request including information in HTTP header is modified according to CCS that influence where and how to retrieve the resource. Moreover, ¶0106-¶0107, ¶0212; scripts can be used for: [0213] Configuration [0214] Customer-specific event handling and HTTP rewriting. Also see Fig. 11 & ¶0140-¶0158; 

Regarding Claim 38, Newton further teaches the one or more non-transitory computer-readable storage media as recited in claim 34, wherein to perform the function, the program instructions when executed on or across the one or more processors perform: modifying a use of a cache at the edge server, wherein the cache is used to process the request for the content (¶0107, ¶0145 & ¶0155; HTTP request and URL. See ¶0155-¶0157; the CCS (and possibly information associated with the request, e.g., HTTP header information) provides the cache with sufficient information for it to locate a copy of the resource, if needed.  The cache server may obtain the requested resource from another cache or from an origin server.  In some embodiments the cache server may redirect the client to another location from which to obtain the content).

Regarding Claim 39, Newton further teaches the non-transitory computer-readable storage medium as recited in claim 34, wherein to perform the function, the 

Regarding Claim 40, Newton further teaches the one or more non-transitory computer-readable storage media as recited in claim 34, wherein the function is selected by the customer from a set of predefined functions (Fig. 15B, ¶0139-¶0143, ¶0157-¶0160, & ¶0211-¶0248 & Fig. 20A; customer configuration scripts CCSs –customer specific handlers- “content request event associated with a function” are configured to process a customer’s request e.g. user’s CCS is validate then run to handle a request).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of Davis et al. (hereinafter Davis) US 2003/0135509 A1. 

Regarding Claim 33, Newton further teaches the method as recited in claim 26, Newton further teaches further comprising: replicating a read-only data store to the edge server, wherein the read-only data store comprises data specified by input from the customer (¶0139-¶0145; customer specifies scripts and hooks into the CDNs 
wherein the function specifies the data from the read-only data store as an input to the function (Fig. 15B & ¶0153-¶0159; request using an HTTP request including information in HTTP header is modified according to CCS that influence where and how to retrieve the resource); and retrieving the data from the read-only data store at the edge server, wherein the function is performed using the data (Fig. 15B & ¶0155-¶0159; request using an HTTP request including information in HTTP header is modified according to CCS that influence where and how to retrieve the resource).
However, Newton does not expressly teach “read-only data.”
Davis teaches “read-only data” (¶0044; Davis teaches replicating at the edge server read only databases).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed to incorporate the teachings of Davis into the system of Newton in order to provider a transparent tunneling in the system (¶0044). Utilizing such . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455